--------------------------------------------------------------------------------

EXHIBIT B
Incentive Stock Option Award Agreement

###COMPANY_LOGO###

 

###ISSUE_DATE###

###PARTICIPANT_NAME###

Dear ###PARTICIPANT_NAME###:

Pursuant to the terms and conditions of the Company's Amended 2013 Stock
Incentive Plan (the 'Plan'), you have been granted Incentive Stock Options to
purchase ###TOTAL_AWARDS### shares (the 'Option') of stock as outlined below.

Granted To:   ###PARTICIPANT_NAME###       Employee #:   ###EMPLOYEE_NUMBER###  
    Grant Date:   ###ISSUE_DATE###       Options Granted:   ###TOTAL_AWARDS###  
    Option Price Per Share:   ###GRANT_PRICE###       Expiration Date:  
###EMPLOYEE_GRANT_EXPIRY_DATE###       Vesting Schedule:  
###EMPLOYEE_GRANT_VEST_SCHEDULE_TABLE###

1. Time of Exercise of Option.

     The Option may not be exercised prior to the first vesting date set forth
above. Until it expires or is terminated as provided in Sections 2 or 6, this
Option may be exercised from time to time to purchase whole shares up to the
following in accordance with the vesting schedule set forth above.

2. Termination of Employment.

2.1 General Rule. Except as provided in this Section 2, the Option may not be
exercised unless at the time of exercise the Optionee is employed by the Company
and shall have been so employed or provided such service continuously since the
Grant Date. For purposes of this Notification, the Optionee is considered to be
employed by the Company if the Optionee is employed by the Company or any parent
or subsidiary of the Company (an “Employer”).

--------------------------------------------------------------------------------

2.2 Termination Generally. If the Optionee’s employment by the Company
terminates for any reason other than because of Total Disability or death as
provided in Sections 2.3 or 2.4, the Option may be exercised at any time before
the Expiration Date or the expiration of 30 days after the date of termination,
whichever is the shorter period, but only if and to the extent the Optionee was
entitled to exercise the Option at the date of termination.

2.3 Termination Because of Total Disability. If the Optionee’s employment by the
Company terminates because of Total Disability, the Option may be exercised at
any time before the Expiration Date or before the date 12 months after the date
of termination, whichever is the shorter period, but only if and to the extent
the Optionee was entitled to exercise the Option at the date of termination. The
term “Total Disability” means a mental or physical impairment which is expected
to result in death or which has lasted or is expected to last for a continuous
period of 12 months or more and which causes the Optionee to be unable, in the
opinion of the Company, to perform his or her duties as an employee of the
Company. Total Disability shall be deemed to have occurred on the first day
after the Company has made a determination of Total Disability.

2.4 Termination Because of Death. If the Optionee dies while employed by the
Company, the Option may be exercised at any time before the Expiration Date or
before the date 12 months after the date of death, whichever is the shorter
period, but only if and to the extent the Optionee was entitled to exercise the
Option at the date of death and only by the person or persons to whom the
Optionee’s rights under the Option shall pass by the Optionee’s will or by the
laws of descent and distribution of the state or country of domicile at the time
of death.

2.5 Leave of Absence. Absence on leave approved by the Employer or on account of
illness or disability shall not be deemed a termination or interruption of
employment. Vesting of the Option shall continue during a medical, family or
military leave of absence, whether paid or unpaid, and vesting of the Option
shall be suspended during any other unpaid leave of absence.

2.6 Failure to Exercise Option. To the extent that following termination of
employment, the Option is not exercised within the applicable periods described
above, all further rights to purchase shares pursuant to the Option shall cease
and terminate.

3. Method of Exercise of Option; Tax Withholding; Disqualifying Disposition. The
Option may be exercised by notice from the Optionee to the Company through the
Company’s third-party administrator, Solium Shareworks, of the Optionee’s
binding commitment to purchase shares, specifying the number of shares the
Optionee desires to purchase under the Option, which may not be more than 30
days after delivery of the notice, and, if required to comply with the
Securities Act of 1933, containing a representation that it is the Optionee’s
intention to acquire the shares for investment and not with a view to
distribution. On or before the date specified for completion of the purchase,
the Optionee must pay the Company the full purchase price of those shares in
cash or by certified check, or in whole or in part in Common Stock of the
Company valued at fair market value. The fair market value of Common Stock
provided in payment of the purchase price shall be the closing price of the
Common Stock last reported on Nasdaq before the time payment in Common Stock is
made or, if earlier, committed to be made, if the Common Stock is publicly
traded, or another value of the Common Stock as specified by the Company. No
shares shall be issued until full payment for the shares has been made,
including all amounts owed for tax withholding. The Optionee shall, immediately
upon notification of the amount due, if any, pay to the Company in cash

--------------------------------------------------------------------------------

or by certified check amounts necessary to satisfy any applicable federal, state
and local tax withholding requirements. If additional withholding is or becomes
required beyond any amount deposited before delivery of the electronic transfer
of the shares, the Optionee shall pay such amount to the Company, in cash or by
certified check, on demand. If the Optionee fails to pay the amount demanded,
the Company or the Employer may withhold that amount from other amounts payable
to the Optionee, including salary, subject to applicable law. If within two
years after the Grant Date or within 12 months after the exercise of the Option,
the Optionee sells or otherwise disposes of Common Stock acquired on exercise of
the Option, the Optionee shall within 30 days of the sale or disposition notify
the Company in writing of (i) the date of the sale or disposition, (ii) the
amount realized on the sale or disposition and (iii) the nature of the
disposition (e.g., sale, gift, etc.).

4. Nontransferability. Except as provided in this Section 4, the Option is
nonassignable and nontransferable by the Optionee, either voluntarily or by
operation of law, and during the Optionee’s lifetime, the Option is exercisable
only by the Optionee. The Option may be transferred by will or by the laws of
descent and distribution of the state or country of the Optionee’s domicile at
the time of death.

5. Stock Splits, Stock Dividends. If the outstanding Common Stock of the Company
is hereafter increased or decreased or changed into or exchanged for a different
number or kind of shares or other securities of the Company by reason of any
stock split, combination of shares, dividend payable in shares, recapitalization
or reclassification, appropriate adjustment shall be made by the Company in (i)
the number and kind of shares subject to the Option, or the unexercised portion
thereof, and (ii) the Option price per share, so that the Optionee’s
proportionate interest before and after the occurrence of the event is
maintained. Notwithstanding the foregoing, the Company shall have no obligation
to effect any adjustment that would or might result in the issuance of
fractional shares, and any fractional shares resulting from any adjustment may
be disregarded or provided for in any manner determined by the Company. Any such
adjustments made by the Company shall be conclusive.

6. Mergers, Reorganizations, Etc. Upon the occurrence of any of the following
events: (i) a merger, combination, consolidation, plan for exchange pursuant to
which outstanding shares of Common Stock are converted into cash or other stock,
securities or property, (ii) a sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company, the Board of Directors of the Company may provide for
the treatment of the Option in accordance with the Plan.

7. Conditions on Obligations. The Company shall not be obligated to issue shares
of Common Stock upon exercise of the Option if the Company is advised by its
legal counsel that such issuance would violate applicable state or federal laws,
including securities laws. The Company will use its best efforts to take steps
required by state or federal law or applicable regulations in connection with
issuance of shares upon exercise of the Option.

8. No Right to Employment. Nothing in the Plan or this Notification shall (i)
confer upon the Optionee any right to be continued in the employment of an
Employer or interfere in any way with the Employer’s right to terminate the
Optionee’s employment at will at any time, for any reason, with or without
cause, or to decrease the Optionee’s compensation or benefits, or (ii) confer
upon the

--------------------------------------------------------------------------------

Optionee any right to be retained or employed by the Employer or to the
continuation, extension, renewal or modification of any compensation, contract
or arrangement with or by the Employer. 9. Successors of Company. This
Notification shall be binding upon and shall inure to the benefit of any
successor of the Company but, except as provided herein, the Option may not be
assigned or otherwise transferred by the Optionee.

10. Rights as a Shareholder. The Optionee shall have no rights as a shareholder
with respect to any shares of Common Stock until the date the Optionee becomes
the holder or record of those shares. No adjustment shall be made for dividends
or other rights for which the record date occurs before the date the Optionee
becomes the holder of record.

11. Amendments. The Company may at any time amend this Notification if the
amendment does not adversely affect the Optionee. Otherwise, this Notification
may not be amended without the written consent of the Optionee and the Company.

12. Governing Law. This Notification shall be governed by the laws of Ontario.

13. Complete Agreement. This Notification and the Plan constitutes the entire
agreement between the Optionee and the Company, both oral and written concerning
the matters addressed herein, and all prior agreements or representations
concerning the matters addressed herein, whether written or oral, express or
implied, are terminated and of no further effect.

14. Electronic Delivery of Prospectus. The Optionee consents to the electronic
delivery of any prospectus and related documents relating to the Option in lieu
of mailing or other form of delivery.

By my acceptance of this grant, I hereby acknowledge receipt of this Option
granted on the date shown above, which has been issued to me under the terms and
conditions of the Plan. I further acknowledge receipt of the copy of the Plan
and agree to conform to all of the terms and conditions of the Option and the
Plan.

  SUNOPTAINC.           By: Recipient   Authorized Officer        


--------------------------------------------------------------------------------